Case 1:20-cv-25176-BB Document 1 Entered on FLSD Docket 12/20/2020 Page 1 of 22




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA


                                     CASE NO.:____________________


 ODETTE BLANCO DE FERNANDEZ
 née BLANCO ROSELL,

           Plaintiff,

           v.

 SEABOARD MARINE, LTD.,

       Defendant.
 ________________________________________ /

                                             COMPLAINT

           Odette Blanco De Fernandez, née Blanco Rosell (“Plaintiff”), by and through counsel, as

 and for her Complaint against Seaboard Marine, Ltd. (“Seaboard Marine” or “Defendant”), hereby

 alleges:

                                   PRELIMINARY STATEMENT

           1.      Plaintiff brings this action to recover damages and interest under the Cuban Liberty

 and Democratic Solidarity (LIBERTAD) Act of 1996, codified at 22 U.S.C. § 6021, et seq. (the

 “Helms-Burton Act” or “Act”) against Seaboard Marine for trafficking in property which was

 confiscated by the Cuban Government on or after January 1, 1959 and as to which Plaintiff owns

 claims.

           2.      On September 29, 1960, the Cuban Government published the announcement of

 the confiscation without compensation of the following belonging to Plaintiff and her siblings:
Case 1:20-cv-25176-BB Document 1 Entered on FLSD Docket 12/20/2020 Page 2 of 22




        One: To confiscate, on behalf of the Cuban State, all of the property and rights,
        whatever their nature, forming the assets of the persons listed in the first Whereas,
        with the exception of property and rights that are strictly of a personal nature.
        Two: To confiscate, on behalf of the Cuban State, all shares or stock certificates
        representing capital of the entities listed in the [other] Whereas of this resolution,
        along with all of their properties, rights, and shares that are issued and in circulation.
        Three: To order the transfer of the properties, rights, and shares forming the assets
        of the legal entities listed in the preceding provision to the National Institute for
        Agrarian Reform (I.N.R.A.).
        Four: This resolution to be published in the OFFICIAL GAZETTE of the Republic
        for purposes of notification and fulfillment of what is provided for by Law No. 715
        of 1960.
 Resolution No. 436 published in the Cuban Official Gazette dated September 29, 1960 at

 23406 (English translation).

        3.      The reference to “persons listed in the first Whereas” in Resolution 436 above is a

 reference to Plaintiff Odette Blanco Rosell [now Odette Blanco de Fernandez] and her brothers

 Alfredo, Enrique, Florentino, and Byron (collectively, the “Blanco Rosell Siblings”), who had

 been the subject of “investigations” carried out by the Cuban Government. See id. at 23405 (first

 Whereas clause) (“Whereas: Having considered cases number 3-2-3143. 3-2-8990 and 3-2-9832,

 regarding the investigations carried out on the following persons. Alfredo, Enrique. Florentino,

 Byron and Odette Blanco Rosell.”).

        4.      The Blanco Rosell Siblings’ property confiscated by the Cuban Government

 included all of their “property and rights, whatever their nature forming the assets of the persons

 listed,” including but not limited to:

        (a) their wholly owned company, Maritima Mariel SA, and the 70-Year Concession
        held by Maritima Mariel SA, to develop docks, warehouses and port facilities on
        Mariel Bay, a deep water harbor located on the north coast of Cuba; and

        (b) their wholly owned companies, Central San Ramón and Compañia Azucarera
        Mariel S.A., including those companies’ extensive land holdings (approximately
        11,000 acres) on the southeast, south, and west sides of Mariel Bay, which included
        a number of improvements such as roads, railways, buildings, and utilities



                                                    2
Case 1:20-cv-25176-BB Document 1 Entered on FLSD Docket 12/20/2020 Page 3 of 22




  (“Confiscated Property”).

         5.      The Blanco Rosell Siblings were not U.S. citizens when the Cuban Government

 confiscated their Confiscated Property in 1960. They fled Cuba after the confiscation and became

 U.S. citizens before March 12, 1996, the date the Helms-Burton Act was signed into law. Today,

 only Plaintiff, age 93, is alive.

         6.      In 1996, the U.S. Congress passed the Helms-Burton Act, and President Bill

 Clinton signed the Act into law on March 12, 1996. Title III of the Act, which took effect in

 August 1996, imposes liability against persons who “traffic” in property confiscated by the Cuban

 Government on or after January 1, 1959, the claims to which are owned by U.S. nationals,

 including persons who became U.S. nationals before March 12, 1996.

         7.      Although Title III’s creation of liability as to those engaged in trafficking has

 remained in force since August 1996, the ability of any potential plaintiff to bring a private right

 of action for Title III violations had been suspended by the President every six months (pursuant

 to authority granted in the Act) until May 2019, when President Donald Trump allowed the

 suspension of Title III’s private right of action to lapse, thereby allowing such actions to proceed.

                            PARTIES AND RELEVANT NON-PARTY

         8.      Plaintiff Odette Blanco de Fernandez, née Blanco Rosell, is a United States national

 within the meaning of 22 U.S.C. § 6023(15)(A). She has owned claims to the Confiscated Property

 since it was confiscated in 1960. She resides in Miami, Florida.

         9.      Defendant Seaboard Marine is a foreign corporation registered to do business in

 Florida with its principal place of business at 8001 N.W. 79th Ave., Miami, Florida 33166.

 Seaboard Marine is an ocean transportation company that operates vessel service between the




                                                  3
Case 1:20-cv-25176-BB Document 1 Entered on FLSD Docket 12/20/2020 Page 4 of 22




 United States and the Caribbean Basin, including directly to Mariel, Cuba, as well as Central and

 South America.

         10.     Non-Party Seaboard Corp. is a publicly-traded company incorporated in Delaware,

 with its headquarters located at 9000 W. 677th Street, Merriam, Kansas 66202. Seaboard Corp. is

 a holding company for several national and international subsidiaries, including Defendant

 Seaboard Marine, which is a wholly-owned subsidiary of Seaboard Corp. By and through its

 subsidiaries, Seaboard Corp. is involved in the maritime, food, commodity milling and trading,

 and power industries.

                                   JURISDICTION AND VENUE

         11.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

 Plaintiff’s claims arise under the laws of the United States, specifically Title III of the Helms-

 Burton Act, 22 U.S.C. §§ 6081–85.

         12.     The amount in controversy in this action exceeds $50,000, exclusive of interest,

 treble damages, court costs, and reasonable attorneys’ fees. 22 U.S.C. § 6082(b).

         13.     Defendant Seaboard Marine is subject to the personal jurisdiction of this Court

 because its principal place of business is located in this judicial district.

         14.     Defendant Seaboard Marine is subject to the personal jurisdiction of this Court

 pursuant to Federal Rule of Civil Procedure 4(k)(1)(A) and pursuant to Fla. Stat. § 48.193

 including subsections § 48.193 (1)(a)1, 2 and 6 and § 48.193(2) thereof, because Seaboard Marine

 committed and continues to commit acts of trafficking as defined in the Helms Burton Act, 22

 U.S.C. § 6023(13) within the state of Florida and this judicial district and thus is subject to personal

 jurisdiction in the state courts of Florida and in this Court.




                                                    4
Case 1:20-cv-25176-BB Document 1 Entered on FLSD Docket 12/20/2020 Page 5 of 22




         15.    Venue is proper in this District under 28 U.S.C. § 1391(b)(1) because Defendant

 Seaboard Marine resides in this District and under 28 U.S.C. §§1391(b)(2) and 1391(d), because

 a substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in this

 District.

         16.    Contemporaneous with this filing, Plaintiff has paid the special fee for filing an

 action under Title III of the Helms-Burton Act, 22 U.S.C. § 6082(i), which is $6,548 pursuant to

 the fee schedule adopted by the Judicial Conference in September 2018.

         I.     THE HELMS-BURTON ACT

                A.      Background

         17.    The Helms-Burton Act, signed into law on March 12, 1996, had several goals,

 including to “protect United States nationals against confiscatory takings and the wrongful

 trafficking in property confiscated by the Castro regime.” 22 U.S.C. § 6022(6). Further, Congress

 determined that “‘trafficking’ in confiscated property provides badly needed financial benefit,

 including hard currency, oil, and productive investment and expertise to the … Cuban Government

 and thus undermines the foreign policy of the United States,” which foreign policy includes

 “protect[ing] claims of United States nationals who had property wrongfully confiscated by the

 Cuban Government.” 22 U.S.C. § 6081(6).

         18.    Congress found that international law “lacks fully effective remedies” for the

 “unjust enrichment from the use of wrongfully confiscated property by governments and private

 entities at the expense of the rightful owners of the property.” 22 U.S.C. § 6081(8).

         19.    Congress thus decided that “the victims of these confiscations should be endowed

 with a judicial remedy in the courts of the United States that would deny traffickers any profits

 from economically exploiting Castro’s wrongful seizures.” 22 U.S.C. § 6081(11). The result was



                                                  5
Case 1:20-cv-25176-BB Document 1 Entered on FLSD Docket 12/20/2020 Page 6 of 22




 Title III of the Helms-Burton Act – “Protection of Property Rights of United States Nationals” –

 which imposes liability on persons trafficking in property confiscated from a U.S. national by the

 Cuban Government on or after January 1, 1959, and which authorizes a private right of action for

 damages against such traffickers. See 22 U.S.C. § 6082.

         20.    The Helms-Burton Act authorizes the President (or his delegate, the Secretary of

 State) to suspend for periods of up to six months at a time (1) the Title III private right of action,

 22 U.S.C. § 6085(c); and/or (2) the effective date of Title III of August 1, 1996, 22 U.S.C. §

 6085(b).

         21.    Although President Clinton suspended the private right of action under Title III on

 July 16, 1996 for six months, the August 1, 1996 effective date was not suspended. Title III of the

 Act came into effect on August 1, 1996. Starting on that date, traffickers of confiscated property

 were liable to U.S. nationals with claims to that property but could not be sued while the private

 right of action remained suspended.

         22.    President Clinton and subsequent administrations renewed the suspension of the

 Title III private right of action, typically for six months at a time, by decision of the President or

 Secretary of State.    There was never any guarantee future presidents would continue the

 suspensions and the operative provisions of the Act have remained in effect continuously since

 1996.

         23.    On April 17, 2019, Secretary of State Pompeo announced that the Trump

 Administration would no longer suspend the right to bring an action under Title III, effective May

 2, 2019.




                                                   6
Case 1:20-cv-25176-BB Document 1 Entered on FLSD Docket 12/20/2020 Page 7 of 22




                   B.      The Helms-Burton Act’s Private Right of Action

        24.        Title III of the Helms-Burton Act provides the following private right of action:

                   (1) Liability for trafficking. — (A) Except as otherwise provided in this
                       section, any person that, after the end of the 3-month period beginning
                       on the effective date of this title, traffics in property which was
                       confiscated by the Cuban Government on or after January 1, 1959, shall
                       be liable to any United States national who owns the claim to such
                       property for money damages…

 22 U.S.C. § 6082(a)(1).

        25.        The Act defines “person” as “any person or entity, including any agency or

 instrumentality of a foreign state.” 22 U.S.C. § 6023(11).

        26.        The Act defines “United States national” to include “any United States citizen[.]”

 22 U.S.C. § 6023(15).

        27.        A person “traffics” in confiscated property if that person “knowingly and

 intentionally”:

                   (i)     sells, transfers, distributes, dispenses, brokers, manages, or
                           otherwise disposes of confiscated property, or purchases, leases,
                           receives, possesses, obtains control of, manages, uses, or otherwise
                           acquires or holds an interest in confiscated property,

                   (ii)    engages in a commercial activity using or otherwise benefiting from
                           confiscated property, or

                   (iii)   causes, directs, participates in, or profits from, trafficking (as
                           described in clause (i) or (ii)) by another person, or otherwise
                           engages in trafficking (as described in clause (i) or (ii)) through
                           another person, without the authorization of any United States
                           national who holds a claim to the property,

                   without the authorization of any United States national who holds a claim
                   to the property.

 22 U.S.C. § 6023(13).




                                                    7
Case 1:20-cv-25176-BB Document 1 Entered on FLSD Docket 12/20/2020 Page 8 of 22




        28.     The Act defines “property” as “any property (including patents, copyrights,

 trademarks, and any other form of intellectual property), whether real, personal, or mixed, and any

 present, future, or contingent right, security, or other interest therein, including any leasehold

 interest.” 22 U.S.C. § 6023(12).

        29.     The Act defines “confiscated” in relevant part as:

                [T]he nationalization, expropriation, or other seizure by the Cuban
                Government of ownership or control of property, on or after January 1, 1959
                —

                (i)    without the property having been returned or adequate and effective
                       compensation provided; or

                (ii)   without the claim to the property having been settled pursuant to an
                       international claims settlement agreement or other mutually
                       accepted settlement procedure.

 22 U.S.C. § 6023(4)(A).

        30.     The term “knowingly” under the Act means “with knowledge or having reason to

 know.” 22 U.S.C. § 6023(9).

        31.     The Helms-Burton Act adopts the definition of “commercial activity” under 28

 U.S.C. § 1603(d), see 22 U.S.C. § 6023(3), which defines the term as “either a regular course of

 commercial conduct or a particular commercial transaction or act. The commercial character of an

 activity shall be determined by reference to the nature of the course of conduct or particular

 transaction or act, rather than by reference to its purpose.” 28 U.S.C. § 1603(d).

        32.     Since March 12, 1996, when the Helms-Burton Act was signed into law, it has been

 clear that companies doing business with Cuba could face potential liability under the Helms-

 Burton Act if they knowingly and intentionally traffic in confiscated property.




                                                  8
Case 1:20-cv-25176-BB Document 1 Entered on FLSD Docket 12/20/2020 Page 9 of 22




        33.     Companies doing business in and/or with Cuba have therefore been on notice since

 March 12, 1996 that they could face liability under the Helms-Burton Act for trafficking in

 confiscated property.

                C.       Remedies Under the Helms-Burton Act’s Private Right of Action

        34.     A person who “traffics” in a U.S. national’s confiscated property under the Helms-

 Burton Act is liable to a plaintiff for money damages equal to:

        (i)     the amount which is the greater of —
                                …
                (II) the amount determined [by a court-appointed special master],
                plus interest; or

                (III) the fair market value of that property, calculated as being either
                the current value of the property, or the value of the property when
                confiscated plus interest, whichever is greater[.]

 22 U.S.C. § 6082(a)(1)(A)(i).

        35.     Interest under the Act accrues from “the date of confiscation of the property

 involved to the date on which the action is brought[.]” 22 U.S.C. § 6082(a)(1)(B). Interest is

 calculated pursuant to “at a rate equal to the weekly average 1-year constant maturity Treasury

 yield, as published by the Board of Governors of the Federal Reserve System” for the calendar

 week preceding the date of confiscation and compounded annually. 28 U.S.C.                § 1961(a)

 (incorporated by reference in 22 U.S.C. § 6082(a)(1)(B)).

        36.     A person who “traffics” in a U.S. national’s confiscated property under the Act is

 also liable for a plaintiff’s court costs and reasonable attorneys’ fees.             See 22 U.S.C.

 § 6082(a)(1)(A)(ii).




                                                   9
Case 1:20-cv-25176-BB Document 1 Entered on FLSD Docket 12/20/2020 Page 10 of 22




         37.     The Act provides for “Increased Liability”

         (B) If the claimant in an action under this subsection… provides, after the
         end of the 3-month period described in paragraph (1) notice to —

         (i)     a person against whom the action is to be initiated, or

         (ii)    a person who is to be joined as a defendant in the action, at least 30
                 days before initiating the action or joining such person as a
                 defendant, as the case may be, and that person, after the end of the
                 30-day period beginning on the date the notice is provided, traffics
                 in the confiscated property that is the subject of the action, then
                 that person shall be liable to that claimant for damages computed in
                 accordance with subparagraph (C).

         (C)    Damages for which a person is liable under subparagraph (A) or
         subparagraph (B) are money damages in an amount equal to the sum of—

                 (i)     the amount determined under paragraph (1)(A)(ii) [of 22
                         U.S.C. 6082(a)], and

                 (ii)    3 times the amount determined applicable under paragraph
                         (1)(A)(i) [of 22 U.S.C. 6082(a)].

  22 U.S.C. § 6082(a)(3)(B), (C).

                                    FACTUAL ALLEGATIONS

         I.      THE CONFISCATED PROPERTY

         38.     Plaintiff, a U.S. national as defined by 22 U.S.C. § 6023(15)(A), owns claims to

  the Confiscated Property, which includes a 70-year Concession to develop docks, warehouses and

  port facilities on Mariel Bay.

                 A.      Maritima Mariel SA and the 70-Year Concession

         39.     Maritima Mariel SA (“Maritima Mariel”) was a Cuban corporation set up in 1954

  and owned in equal parts by the Blanco Rosell Siblings, including Plaintiff.




                                                  10
Case 1:20-cv-25176-BB Document 1 Entered on FLSD Docket 12/20/2020 Page 11 of 22




         40.     On August 15, 1955, the Cuban Government granted to Maritima Mariel a 70-year

  Concession:

         ‘Maritima Mariel, SA’ is hereby granted the concession to plan, study, execute,
         maintain, and exploit public docks and warehouses in the Bay of Mariel, province
         of Pinar del Rio, and the construction of new buildings and works, without
         prejudice to the rights acquired by third persons or entities under previous
         concessions still in force, for the purposes stated in this paragraph.

  Decree 2367 published in the Cuban Official Gazette dated August 15, 1955 at 13864

  (English translation).

         41.     The 70-Year Concession also authorized Maritima Mariel to exercise a series of

  exceptional rights in the Bay of Mariel, including:

         a) The occupation and use, either temporary or permanent, of the lands and waters
            in the public domain or under private ownership and those of the State,
            province, or municipality, whenever they are essential for the execution and
            exploitation of the aforementioned projects and works.
         b) The right of compulsory expropriation, in accordance with Decree No. 595 of
            May 22, 1907 or any other later provision regarding ownership, possession, or
            use of any real estate or private property rights for land that must be occupied
            for the work, uses, and services mentioned in Section One, a procedure that may
            also be used with regard to any rights granted by the State, province, or
            municipality with regard to the maritime-land zone or public domain land or
            property of those entities of the Nation.
         c) The right to impose, on privately owned property, any class of easement for the
            construction of any type of roads, traffic, access, movement, and parking of
            vehicles, the establishment of power lines (either overhead or underground),
            pipes and ducts for water, gas, ventilation, or drainage, and, in general, for
            anything that is inherent or deemed to be necessary for the purposes of carrying
            out, maintaining, and exploiting the works that the aforementioned paragraph
            one deals with, also with the power to attend those cases of forced
            expropriation, as provided for in the preceding subparagraph.
         d) The right to evict any tenants, sharecropper, squatter, or occupant of any other
            description from any property or facilities that must be occupied, either
            temporarily or permanently, for the projects referred to repeatedly in Section
            One, making a payment as compensation to the parties evicted equal to the
            amount of one year of rent paid in each case.
         e) The right to carry out the aforementioned acts by means of applying the
            provisions contained in Law-Decree No. 1015 of August 7, 1953 and No. 1998



                                                  11
Case 1:20-cv-25176-BB Document 1 Entered on FLSD Docket 12/20/2020 Page 12 of 22




               of January 27, 1955, whereby the National Finance Agency of Cuba will
               provide the financing of those projects.

  Id. at 13865-13866 (English translation).

         42.      Both Maritima Mariel and the 70-Year Concession are part of the Confiscated

  Property and were specifically identified in Resolution 436 as being confiscated from the Blanco

  Rosell Siblings by Cuba.

                  B.     Central San Ramón, Compañia Azucarera Mariel S.A., and Land

         43.      In addition to the 70-Year Concession and Maritima Mariel, the Blanco Rosell

  Siblings owned a number of other companies, including the sugar mill then known as the Central

  San Ramón, which they purchased in 1949. Central San Ramón was owned and operated by

  Compañia Azucarera Mariel S.A. (“Azucarera Mariel”), another company wholly owned by the

  Blanco Rosell Siblings.

         44.      The Blanco Rosell Siblings also had extensive land holdings (approximately 11,000

  acres) southeast, south, and west of Mariel Bay which they owned through Central San Ramón

  and Azucarera Mariel. Those approximately 11,000 acres included a number of improvements

  such as roads, railways, buildings, and utilities.

         45.      Azucarera Mariel, Central San Ramón, and the 11,000 acres of land are part of the

  Confiscated Property that were specifically named in, and confiscated from the Blanco Rosell

  Siblings by Cuba, in Resolution 436.

         II.      CUBA’S CONFISCATION OF THE CONFISCATED PROPERTY

         46.      On September 29, 1960, per Resolution 436, the Cuban Government announced the

  confiscation without compensation of all assets and rights, whatever their nature, then owned by

  the Blanco Rosell Siblings and which are herein defined as the Confiscated Property. Such

  Confiscated Property includes, inter alia, Maritima Mariel, the 70-year Concession, Central San


                                                       12
Case 1:20-cv-25176-BB Document 1 Entered on FLSD Docket 12/20/2020 Page 13 of 22




  Ramón, Azucarera Mariel, as well as all the “all shares or stock certificates representing capital of

  the entities listed in the [other] Whereas of [Resolution 436],” which included, inter alia, the 70-

  Year Concession and all the lands owned by these entities. See Resolution 436 at 23406.

         47.     More specifically, on September 29, 1960, the Cuban Government published

  Resolution 436 in its Official Gazette on the confiscation without compensation of the following:

         One: To confiscate, on behalf of the Cuban State, all of the property and rights,
         whatever their nature, forming the assets of the persons listed in the first Whereas,
         with the exception of property and rights that are strictly of a personal nature.
         Two: To confiscate, on behalf of the Cuban State, all shares or stock certificates
         representing capital of the entities listed in the [other] Whereas of this resolution,
         along with all of their properties, rights, and shares that are issued and in circulation.
         Three: To order the transfer of the properties, rights, and shares forming the assets
         of the legal entities listed in the preceding provision to the National Institute for
         Agrarian Reform (I.N.R.A.).
         Four: This resolution to be published in the OFFICIAL GAZETTE of the Republic
         for purposes of notification and fulfillment of what is provided for by Law No. 715
         of 1960.

  Resolution No. 436 published in the Cuban Official Gazette dated September 29, 1960 at 23406

  (English translation).

         48.     In addition to expressly naming the 70-Year Concession and the above-referenced

  legal entities, Resolution 436 also expressly named the five Blanco Rosell Siblings as owners of,

  inter alia, the 70-Year Concession, Maritima Mariel, Central San Ramón, and Compania

  Azucarera Mariel.

         49.     But for Cuba’s confiscation in Resolution 436 published in the official Cuban

  Gazette on September 29, 1960, the 70-year Concession granted in Decree 2367 issued in 1955

  would still be in force. In any event, the Blanco Rosell Siblings’ interests in the 70-year

  Concession were cut short by Cuba’s confiscation of the 70-year Concession.




                                                    13
Case 1:20-cv-25176-BB Document 1 Entered on FLSD Docket 12/20/2020 Page 14 of 22




          50.     According to the Cuban Official Gazette as published on September 29, 1960, the

  confiscation of the Confiscated Property occurred on August 19, 1960. The story of the

  confiscation by the Cuban Government was reported by the Revolución newspaper on September

  8, 1960. Both the Cuban Official Gazette and the newspaper Revolución (now known as Granma

  following the merger of the Revolución and Hoy newspapers) are available to the public.

          51.     The fact of the confiscation of the Blanco Rosell Siblings’ property in Cuba was so

  well known that on April 18, 2019, the day after the Trump Administration announced it would

  allow Helms-Burton Act lawsuits under Title III to go forward, stories published on both Radio

  Marti and TV Marti identified Plaintiff’s claims to the Confiscated Property, that comprise the

  current Mariel Special Development Zone, as one of the top 10 potential Helms-Burton Claims:

          The Mariel Special Development Zone, the star Cuban project to attract investment,
          was built on nationalized land where the Carranza-Bernal, Carbonell-González and
          Blanco-Rosell families owned sugar and hemp processing plants.1

          52.     The Confiscated Property has never been returned nor has adequate and effective

  compensation ever been provided for the 70-Year Concession or any other property interests

  belonging to Plaintiff. The claims to the Confiscated Property have never been settled pursuant to

  an international claims settlement agreement or other settlement procedure.

          53.     Plaintiff never abandoned her interest in or claims to the Confiscated Property.




  1
           https://www.radiotelevisionmarti.com/a/propiedades-que-ya-podr%C3%ADan-reclamar-en-tribunales-de-
  eeuu/236777.html/ (last visited December 19, 2020).



                                                     14
Case 1:20-cv-25176-BB Document 1 Entered on FLSD Docket 12/20/2020 Page 15 of 22




         III.    THE CUBAN GOVERNMENT INCORPORATED THE CONFISCATED
                 PROPERTY INTO THE ZONA ESPECIAL DE DESAROLLO MARIEL
                 (“ZEDM”) (a/k/a MARIEL SPECIAL ECONOMIC ZONE)

         54.     The Zona Especial de Desarollo Mariel (“ZEDM”) (a/k/a Mariel Special Economic

  Zone) is an agency or instrumentality of the Cuban Government. Created by statute, the ZEDM

  is a special economic zone in Cuba with its own legal structure.

         55.     As stated above, the ZEDM has been referred to in the media as “the star Cuban

  project to attract investment.” See supra, ¶ 51.

         56.     Cuba incorporated the Confiscated Property into the ZEDM without the

  authorization of Plaintiff and therefore the ZEDM is trafficking in the Confiscated Property.

         57.     Starting in or around 2009, the Government of Cuba and various non-Cuban

  corporate partners rebuilt the Port of Mariel and constructed a container terminal in the ZEDM.

         58.     The ZEDM’s container terminal subsumes the Blanco Rosell Siblings’ 70-Year

  Concession rights, pursuant to which they possessed the right, among other things, “to plan, study,

  execute, maintain and exploit public docks and warehouses in Mariel Bay, Pinar del Rio Province,

  and the construction of new buildings and works…” See Decree 2367 at 13865.

         59.     The Blanco Rosell Siblings’ extensive land holdings on the southeast, south and

  west sides of Mariel Bay, all of which are part of the Confiscated Property, cover virtually every

  square meter of ZEDM section A-5, which the ZEDM operates as a logistics zone.

         60.     The Blanco Rosell Siblings’ 70-Year Concession encompasses all of Mariel Bay,

  including, but not limited to, ZEDM’s container terminal in section A-7. The following map

  illustrates that ZEDM section A-7 encompasses the shoreline of Mariel Bay and land adjacent to

  the shoreline, areas that are subject to the Blanco Rosell Siblings’ 70-Year Concession.




                                                     15
Case 1:20-cv-25176-BB Document 1 Entered on FLSD Docket 12/20/2020 Page 16 of 22




         61.     The ZEDM is trafficking in the Blanco Rosell Siblings’ Confiscated Property

  within the meaning of the Helms-Burton Act because the ZEDM:

         (i)     … transfers, distributes, dispenses, brokers, manages, or … leases, receives
                 possesses, obtains control of, manages, uses, or otherwise acquires or holds
                 an interest in [the Confiscated Property];

         (ii)    engages in a commercial activity using or otherwise benefitting from [the
                 Confiscated Property],

         (iii)   causes, directs, participates in, or profits from trafficking (as described
                 clause (i) or (ii) by another person, or otherwise engages in trafficking (as
                 described in clause (i) or (ii) through another person

         without the authorization of any United States national who holds a claim to the
         property.

  22 U.S. Code § 6023(13)(A).

         62.     Those who “plan, study, execute, maintain and exploit public docks and

  warehouses in Mariel Bay, Pinar del Rio Province, and the construction of new buildings and

  works” (Decree 2367 at 13865) are trafficking in the Plaintiff’s 70-Year Concession.

                                                  16
Case 1:20-cv-25176-BB Document 1 Entered on FLSD Docket 12/20/2020 Page 17 of 22




         IV.      SEABOARD MARINE’S TRAFFICKING

         63.      Seaboard Marine has, since at least May 2019, trafficked in the Confiscated

  Property, by purposefully directing container ships from the port of New Orleans, Louisiana to

  Mariel, Cuba, either directly or by causing, directing, participating in, or profiting from trafficking

  by or through another person. When in Mariel, the container ships dock at, and/or otherwise use,

  benefit, and profit from the container terminal in the ZEDM including the ZEDM’s ports, docks,

  warehouses, and facilities. Seaboard Marine also engages in commercial activities using or

  otherwise benefitting from the ZEDM and Plaintiff’s Confiscated Property.

         64.      Seaboard Marine is therefore trafficking in Plaintiff’s Confiscated Property and

  benefits or profits from the trafficking of the ZEDM and/or the trafficking of others in Plaintiff’s

  Confiscated Property.

         65.      Officers and/or Directors of Seaboard Corp. know that Seaboard Marine does

  business with the ZEDM and in the ZEDM.

         66.      During September 2020, the Blanco Rosell Siblings sent letters to Defendant

  Seaboard Marine and non-party Seaboard Corp. pursuant to 22 U.S.C. § 6082(a)(3)(D) by certified

  mail, Federal Express, and messenger, which Defendant Seaboard Marine and non-party Seaboard

  Corp received on the following dates:

            Defendant       Certified mail     Federal Express        Messenger
                              Received            Received             Delivery

               Seaboard         9/26/20            9/21/20              9/28/20
                Marine
               Seaboard         9/23/20            9/21/20              9/28/20
                Corp.




                                                    17
Case 1:20-cv-25176-BB Document 1 Entered on FLSD Docket 12/20/2020 Page 18 of 22




         67.     Neither Defendant Seaboard Marine nor non-party Seaboard Corp. has responded

  to Plaintiff’s Notice Letters nor sought to obtain Plaintiff’s authorization to traffic in the

  Confiscated Property.

         68.     Even after Defendant Seaboard Marine and non-party Seaboard Corp. received

  Plaintiff’s Notice Letters, giving them actual notice of Plaintiff’s claims, Defendant Seaboard

  Marine and non-party Seaboard Corp. continued to traffic in the Confiscated Property.

         69.     By way of example, on or about November 17, 2020, the container ship NORD

  BALTIC, International Marine Organization (“IMO”) number 9241475, navigated from the

  Napoleon Container Terminal in New Orleans to the container terminal in the ZEDM on or about

  November 21, 2020 for the benefit and/or profit of Seaboard Marine.

                                   CLAIM FOR DAMAGES
                           TITLE III OF THE HELMS-BURTON ACT

         70.     Plaintiff incorporates by reference paragraphs 1 through 69 as if fully stated herein.

         71.     This case is brought pursuant to Title III of the Helms-Burton Act, 22 U.S.C.

  § 6082.

         72.     Defendant Seaboard Marine did traffic, as the term “traffic” is defined in 22 U.S.C.

  § 6023(13), in the Confiscated Property without authorization of Plaintiff who owns claims to the

  Confiscated Property. Defendant Seaboard Marine is therefore liable to Plaintiff under the Helms-

  Burton Act.

         73.     As stated above, Defendant Seaboard Marine has, since at least May 2019,

  trafficked in the Confiscated Property, including the 70-Year Concession, by purposefully

  directing container ships from the port of New Orleans, Louisiana to Mariel, Cuba, either directly

  or by causing, directing, participating in, or profiting from trafficking by or through another

  person. When in Mariel, the container ships dock at, and/or otherwise use, benefit, and profit from


                                                  18
Case 1:20-cv-25176-BB Document 1 Entered on FLSD Docket 12/20/2020 Page 19 of 22




  the container terminal in the ZEDM including the ZEDM’s ports, docks, warehouses, and facilities.

  Seaboard Marine also engages in commercial activities using or otherwise benefitting from the

  ZEDM and Plaintiff’s Confiscated Property.

         74.      Seaboard Marine is therefore trafficking in Plaintiff’s Confiscated Property and

  benefits or profits from the trafficking of the ZEDM in Plaintiff’s Confiscated Property.

         75.      Beginning on or about May 2019, Defendant Seaboard Marine also knowingly and

  intentionally participated in, benefitted from, and profited from the ZEDM’s trafficking in the

  Confiscated Property, including the 70-Year Concession, without the authorization of Plaintiff.

         76.      Defendant Seaboard Marine engages in a commercial activity using or otherwise

  benefitting from the Confiscated Property, including the 70-Year Concession.

         77.      Defendant Seaboard Marine causes, directs, participates in, or profits from

  trafficking by the ZEDM in the Confiscated Property, including the 70-Year Concession.

         78.      Defendant Seaboard Marine has had actual knowledge of Plaintiff’s claims to the

  Confiscated Property since at least September 21, 2020, due to the Notice Letters mentioned in

  above in Paragraphs 66-68.

         79.      Prior to Seaboard Marine’s receipt of Plaintiff’s Notice Letters, Seaboard Marine

  knew or had reason to know that Plaintiff holds claims to the Confiscated Property. See supra, ¶¶

  39-52, 54-59.

         80.      Defendant Seaboard Marine’s continued trafficking in the Confiscated Property,

  including the 70-Year Concession, more than 30 days after its receipt of Plaintiff’s Notice Letters

  which continued trafficking subjects Defendant to treble damages. 22 U.S.C. § 6082(a)(3).




                                                  19
Case 1:20-cv-25176-BB Document 1 Entered on FLSD Docket 12/20/2020 Page 20 of 22




         81.     The ZEDM never sought or obtained Plaintiff’s authorization to traffic in the

  Confiscated Property, including in the 70-Year Concession, the land or any other Confiscated

  Property at any time.

         82.     The ZEDM’s knowing and intentional conduct with regard to the Confiscated

  Property constitutes trafficking as defined in 22 U.S.C. § 6023(13).

         83.     Defendant Seaboard Marine did not seek or obtain Plaintiff’s authorization to traffic

  in the Confiscated Property, including in the 70-Year Concession or any other property interests

  at any time.

         84.     Defendant Seaboard Marine’s knowing and intentional conduct with regard to the

  Confiscated Property constitutes trafficking as defined in 22 U.S.C. § 6023(13).

         85.     As a result of Defendant Seaboard Marine’s trafficking in the Confiscated Property,

  Defendant is liable to Plaintiff for all money damages allowable under 22 U.S.C. § 6082(a)

  including, but not limited to, those equal to:

         a.      The amount greater of: … (i) the amount determined by a special master
                 pursuant to 22 U.S.C. § 6083(a)(2); or (ii) the “fair market value” of the
                 Confiscated Property, plus interest;

         b.      Three times the amount determined above (treble damages); and

         c.      Court costs and reasonable attorneys’ fees.

                                  REQUEST FOR RELIEF

         WHEREFORE, Plaintiff demands judgment against Defendant Seaboard Marine, Ltd., as

  follows:

         A.      Ordering Defendant to pay damages (including treble damages) including

  pre-filing interest as provided for in the Act;

         B.      Ordering Defendant to pay pre-judgment interest on any



                                                    20
Case 1:20-cv-25176-BB Document 1 Entered on FLSD Docket 12/20/2020 Page 21 of 22




         amounts awarded;

         C.      Ordering Defendant to pay attorneys’ fees, costs, and expenses; and

         D.      Ordering such other relief as may be just and proper.

                                               JURY DEMAND

         Plaintiff demands a jury trial on all issues so triable, and a trial pursuant to Rule 39(c),

  Federal Rules of Civil Procedure, as to all matters not triable as of right by a jury.

  Dated: December 20, 2020                           Respectfully submitted,


                                                     HORR, NOVAK & SKIPP, P.A.

                                                     By: ___/s/ David J. Horr_______
                                                         David J. Horr
                                                         Florida Bar. No. 310761
                                                         William R. Boeringer
                                                         Florida Bar No. 347191
                                                         William B. Milliken
                                                         Florida Bar No. 143193
                                                         Two Datran Center, Suite 1700
                                                         9130 S. Dadeland Boulevard
                                                         Miami, Florida 33156
                                                         Telephone: (305) 670-2525
                                                         Facsimile: (305) 670-2526
                                                         dhorr@admiral-law.com
                                                         wboeringer@admiral-law.com
                                                         wmilliken@admiral-law.com

                                                     By: ___/s/ John S. Gaebe_______
                                                         John S. Gaebe
                                                         Florida Bar No. 304824
                                                         Law Offices of John S. Gaebe P.A.
                                                         5870 SW 96 St.
                                                         Miami, Florida 33156
                                                         johngaebe@gaebelaw.com

                                                         Counsel for Plaintiff




                                                    21
Case 1:20-cv-25176-BB Document 1 Entered on FLSD Docket 12/20/2020 Page 22 of 22




        Of Counsel

        BERLINER CORCORAN & ROWE LLP

        David A. Baron
        Melvin White
        Laina C. Lopez
        1101 17th Street, N.W., Suite 1100
        Washington, D.C. 20036-4798
        Tel: (202) 293-5555
        Facsimile: (202) 293-9035
        dbaron@bcr-dc.com
        mwhite@bcr-dc.com
        llopez@bcr-dc.com

        FIELDS PLLC

        Richard W. Fields
        Martin Cunniff
        1701 Pennsylvania Ave, N.W., Suite 200
        Washington, D.C. 20006
        Tel: (833) 382-9816
        fields@fieldslawpllc.com
        MartinCunniff@fieldslawpllc.com




                                             22
